—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Donovan, J.), dated June 12, 1997, which, upon a jury verdict, and upon the denial of her motion pursuant to CPLR 4404 (a) to set aside the verdict, is in favor of the defendants and against her.Ordered that the judgment is affirmed, with costs.The plaintiffs contention that her claim of psychiatric injury or damage was completely withdrawn is belied by the record. Since the plaintiff affirmatively placed her mental condition at issue, she waived the physician-client privilege and her psychiatric records were properly admitted into evidence (see, Koump v Smith, 25 NY2d 287; Daniele v Long Is. Jewish-Hillside Med. Ctr., 74 AD2d 814). Moreover, these records were properly used to impeach the plaintiff during cross-examination (see, Ellarson v Ellarson, 198 App Div 103; Prince, Richardson on Evidence § 6-418 [Farrell 11th ed]; cf., People v Rensing, 14 NY2d 210).The court did not improvidently exercise its discretion in denying the plaintiffs motion to preclude the trial testimony of the defendants’ experts for failure to timely and adequately respond to expert discovery demands (see, CPLR 3101 [d] [1]; Tamborino v Burakoff, 224 AD2d 609).The plaintiffs remaining claims regarding specific evidentiary rulings are either unpreserved for appellate review or *350without merit. O’Brien, J. P., Thompson, Krausman and Luciano, JJ., concur.